DETAILED ACTION
This action is in response to the Applicant Response filed 24 June 2022 for application 15/860,363 filed 02 January 2018.
Claims 1, 3, 9-11, 19-20 are currently amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the objection to the claims have been fully considered and, in light of the amendments to the claims are persuasive. 

Applicant’s arguments regarding the 35 U.S.C. 112 rejections of claims 9, 20 have been fully considered and, in light of the amendments to the claims, are persuasive. The previous 35 U.S.C. 112(b) rejections of claims 9, 20 have been withdrawn. 

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 11-20 have been fully considered and, in light of the amendments to the claims, are persuasive. The 35 U.S.C. 101 rejections of claims 11-20 have been withdrawn.

Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (US 2018/0341688 A1 - System and Method for Optimizing Aggregation and Analysis of Data Across Multiple Data Sources, hereinafter referred to as "Ganesh") in view of Wang et al. (US 2020/0042583 A1 – Summary Obtaining Method, Apparatus, and Device, and Computer-Readable Storage Medium, hereinafter referred to as “Wang”), further in view of Singh et al. (US 2017/0286803 A1 – System and Method for Optical Character Recognition, hereinafter referred to as “Singh”) and further in view of Peled et al. (US 2009/0063470 A1 - Document Management Using Business Objects, hereinafter referred to as "Peled").

Regarding claim 1 (Currently amended), Ganesh teaches an artificial intelligence based computing system (Ganesh, ¶0012 – teaches artificial intelligence based system; Ganesh, ¶0016 – teaches computing system) comprising: 
a first data repository storing a plurality of electronic documents, each document of the plurality of electronic documents including at least one text data object (Ganesh, ¶0018 – teaches storing digital documents, including text data in a data repository); and 
an expert system computing device (Ganesh, ¶0016 – teaches cognitive computing system; see also Ganesh, FIG. 1) including: 
a processor (Ganesh, ¶0016 – teaches processor); and 
a non-transitory memory device storing instructions that, when executed by the processor, cause the expert system computing device (Ganesh, ¶0016 – teaches processor executing instructions stored in memory causing the computing system to operate) to: 
receive, via a communication interface (Ganesh, ¶¶0038-0039 – teaches communication channels), a first data object comprising unstructured data identified from the at least one text data object of an electronic document stored in the first data repository (Ganesh, ¶¶0017-0018 – teaches receiving unstructured data from the repository for processing by the data acquisition unit); 
process, by an inference engine module (Ganesh, ¶0019 – data acquisition unit), a first set of rules to identify at least one key-value pair data object from the first data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021); 
process, by … an inference engine module (Ganesh, ¶0019 – data acquisition unit), a second set of rules to identify at least one free text data object from the first data object (Ganesh, ¶0019 – teaches a set of rules to extract free text; see also Ganesh, ¶0021) …;  
store, in an on board non-transitory memory, the at least one key-value pair data object and the at least one free text data object (Ganesh, ¶0025 – teaches storing the extracted data in a knowledge base).
While Ganesh teaches processing business data from various web sites and applications, Ganesh does not explicitly teach receive, from a data crawler computing device, a training data set continuously updated from a second data repository comprising a plurality of documents associated with different business segments and/or business activities. Further while Ganesh teaches process, by an inference engine module, a second set of rules to identify at least one free text data object from the first data object, Ganesh does not explicitly teach that a recurrent neural network is used. Moreover, Ganesh does not explicitly teach generate a text summary of the first free text data object and at least one key point; train the recurrent neural network based on the training data set and the generated text summary of the first free text data object and the at least one key point; and modify, at runtime, interpreted language code of the instructions to build customized keyword extraction algorithms, based on information received from the data crawler computing device and feedback comprising the at least one key- value pair data object and the at least one free text data object, wherein the customized keyword extraction algorithm comprises an optical character recognition (OCR) algorithm.
Wang teaches
process, by a recurrent neural network of an inference engine module (Wang, ¶0066 – teaches using LSTM [recurrent neural network] classifier), a second set of rules to identify at least one free text data object from the first data object (Wang, ¶¶0061-0066 – teaches identifying text in a document [first data object]) and generate a text summary of the first free text data object and at least one key point (Wang, ¶0069 – teaches identifying a summary sentence [key point] and forming a summary of the document according to the summary sentence); 
train the recurrent neural network (Wang, Fig. 4, ¶¶0031-0059 – teaches training LSTM model) based on the training data set (Wang, ¶0024 – teaches using a plurality of documents [training dataset] to train the model) and the generated text summary of the first free text data object and the at least one key point (Wang, ¶0034 - teaches training using documents whose summary is predetermined or is automatically learned through deep learning; Wang, ¶¶0052-0057 - teaches training using a cost function of labeled results and predicted results and the summary sentences; see also Wang, ¶¶0031-0059, Fig. 4 - training process). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh with the teachings of Wang in order to quickly, efficiently and accurately summarize information in a document while retaining the core content in the field of data extraction and analysis (Wang, ¶¶0003-0005 – “With the rapid development of the information age, a large amount of text information has been accumulated in the Internet. However, points of interest of people usually include only a very small part of the information. How to find these points of interest quickly and effectively from massive information is an urgent problem to be resolved. Information searching technology alleviates some pressure caused by this problem. However, thousands of searching results are still far from meeting actual needs of people. Such information searching technology cannot achieve good results when information is overloaded, while an automatic summarization technology can play an auxiliary role to some extent... The purpose of the automatic summarization technology is to compress information in an original text while retaining core content of the original text. An abstract or summary accurately and comprehensively reflects core content of an article, and the automatic summarization technology is used for automatically extracting an abstract or summary from a document. However, currently, an urgent problem needs to be solved is that a summary extracted by the current automatic summarization technology often is not accurate.”).
While Ganesh in view of Wang teaches processing business data from various web sites and applications, Ganesh in view of Wang does not explicitly teach receive, from a data crawler computing device, a training data set continuously updated from a second data repository comprising a plurality of documents associated with different business segments and/or business activities. Further Ganesh in view of Wang does not explicitly teach modify, at runtime, interpreted language code of the instructions to build customized keyword extraction algorithms, based on information received from the data crawler computing device and feedback comprising the at least one key- value pair data object and the at least one free text data object, wherein the customized keyword extraction algorithm comprises an optical character recognition (OCR) algorithm.
Singh teaches
modify, at runtime, interpreted language code of the instructions to build customized keyword extraction algorithms (Singh, ¶¶0022, 0032 - teaches generating text from extracted/detected characters; Singh, ¶0030 - teaches using code to perform techniques; Singh, ¶¶0024-0028 - teaches dynamically [runtime] building a new neural network model for character recognition; see also Singh, Figs. 2-4; Singh ¶¶0021, 0031, 0033; [Singh teaches character recognition models to extract text keywords. Further, Singh teaches dynamically building models on-the-fly when data is not recognized which means modifying the code which is used to perform the taught techniques.]), based on information received from the data crawler computing device (Singh, ¶0036 - teaches initializing and training [using training data (e.g., the information from the data crawler)] new models; see also Singh, ¶0019 – teaches input data using various applications from various sources [including data crawler]; Singh, ¶0021) and feedback comprising the at least one key-value pair data object (Singh, ¶0027 – teaches unrecognized character/user label [key-value pair] which is used to develop new models) and the at least one free text data object (Singh, ¶0019 – teaches free text objects used as input in the creation of new models), wherein the customized keyword extraction algorithm comprises an optical character recognition (OCR) algorithm (Singh, ¶0018, Fig. 2 – teaches keyword extraction algorithm comprising an OCR engine).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh in view of Wang with the teachings of Singh in order to develop easily adaptable, accurate and robust dynamic OCR models in the field of data extraction and/or organization of business related data (Singh, ¶0046 – “As will be appreciated by those skilled in the art, the techniques described in the various embodiments discussed above provide for customizable optical character recognition (OCR) using individual machine learning algorithm (e.g., neural network) for each character. Further, as will be appreciated by those skilled in the art, the techniques described in the various embodiments discussed above are configured to dynamically learn new characters as well as dynamically adapt itself for different datasets through deep learning and transfer learning mechanisms, thereby ensuring correct recognition of a large number of different characters as well as a large number of variations for each character. Thus, the techniques once trained to perform OCR on some type of datasets may be easily trained and put to use on similar other type of datasets even when the other type of datasets have insufficient training data, noisy data, or corrupt data. Further, dynamic building and training of machine learning algorithms based on deep learning and transfer learning mechanisms ensures that the techniques, described in the embodiments discussed above, are accurate and robust for a large number of different characters as well as a large number of variations for each character.”).
While Ganesh in view of Wang and further in view of Singh teaches processing business data from various web sites and applications, Ganesh in view of Wang and further in view of Singh does not explicitly teach receive, from a data crawler computing device, a training data set continuously updated from a second data repository comprising a plurality of documents associated with different business segments and/or business activities.
Peled teaches receive, from a data crawler computing device, a training data set continuously updated from a second data repository comprising a plurality of documents associated with different business segments and/or business activities (Peled, ¶0023 – teaches data crawler [application] running on a server [computing device] collecting documents associated with business objects over the network; Peled, ¶0023 – teaches the crawler continuously collecting documents; see also Peled, ¶¶0014-0015 – teaches business objects).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh in view of Wang and further in view of Singh with the teachings of Peled in order to develop efficient, fast and relevant searches of business related data in the field of data extraction and/or organization of business related data (Peled, ¶0003 – “Organizations, such as business enterprises, typically accumulate vast amounts of data, including both structured data, such as database and spreadsheet records, and unstructured data, in the form of natural language text (also referred to as "free text"). Structured data can be efficiently indexed, addressed and searched using well-known tools, such as structured query language (SQL). Search tools for natural language documents, however, are limited for the most part to keyword-based techniques. As a result, searching a corpus of textual documents for a particular occurrence of a certain data object is frequently inefficient and time-consuming and may miss relevant occurrences of an object of interest, such as a person, company or product.”).

Regarding claim 2 (Original), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the system of claim 1 as noted above. Ganesh further teaches an imaging device (Ganesh, ¶0040 – teaches a scanning device as an input device) providing a digital image of each of a plurality of text documents (Ganesh, ¶0017 – teaches acquiring digital images of text documents), wherein the imaging device stores each digital image of the plurality of text documents in the first data repository as the plurality of electronic documents (Ganesh, ¶¶0017-0018 – teaches acquiring scanned images of text documents and storing them in the data repository).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled for the same reasons as disclosed in claim 1 above.

Regarding claim 3 (Currently amended), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the system of claim 2 as noted above. Ganesh further teaches an OCR computing device communicatively coupled to the imaging device (Ganesh, ¶0018 – teaches OCR; see also Ganesh, ¶¶0038-0039 – communication channels), wherein the OCR computing device processes each digital image to extract text data (Ganesh, ¶0018 – teaches using OCR on scanned digital documents and extracts text data) and associates the extracted text data with a corresponding electronic document as the at least one text data object (Ganesh, ¶0018 – teaches using OCR on scanned digital documents and extracts text data).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled for the same reasons as disclosed in claim 2 above.

Regarding claim 5 (Original), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the system of claim 1 as noted above. Wang further teaches wherein the second set of rules comprises a recurrent neural network rule set (Wang, ¶¶0061-0066 – teaches identifying text in a document [first data object] using LSTM [recurrent neural network] classifier).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled in order to use a recurrent neural network rule set as the second set of rules because it is advantageous to quickly, efficiently and accurately summarize information in a document while retaining the core content (Wang, ¶¶0003-0005).

Regarding claim 6 (Original), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the system of claim 1 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on a data repository storing key terms associated with a plurality of different business segments (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled for the same reasons as disclosed in claim 1 above.

Regarding claim 7 (Previously presented), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the system of claim 1 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on key term data stored in a dictionary data repository, wherein the key term data are associated with a plurality of different business segments (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled for the same reasons as disclosed in claim 1 above.

Regarding claim 8 (Previously presented), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the system of claim 1 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on key term data stored in a dictionary data repository (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments), wherein the key term data are associated with an identified document type corresponding to an analyzed electronic document (Ganesh, ¶0024 – teaches that the key terms are associated with a document type, i.e., annual report).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled for the same reasons as disclosed in claim 1 above.

Regarding claim 9 (Currently amended), Ganesh in view of Wang, further in view of Singh and further in view of Peled further teaches all of the limitations of the system of claim 1 as noted above. Peled further teaches a data crawler application processed by the data crawler computing device (Peled, ¶0023 – teaches data crawler [application] running on a server [computing device]), the data crawler application processing instructions stored in a memory device that, when executed by a processor, cause the data crawler computing device (Peled, ¶0023 – teaches processor implementing software including the data crawler) to: 
identify, via a network (Peled, ¶0020 – teaches the network), the plurality of documents associated with different business segments and/or business activities (Peled, ¶0023 – teaches data crawler collecting documents associated with business objects over the network; see also Peled, ¶¶0014-0015 – teaches business objects); and 
store each of the plurality of documents in a second data repository (Peled, ¶0068 – teaches storing the document in a document repository).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled in order to use a data crawler to identify business documents because it is advantageous to develop efficient, fast and relevant searches of business related data (Peled, ¶0003).

Regarding claim 10 (Currently amended), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the system of claim 1 as noted above. Peled further teaches a natural language processing (NLP) computing device (Peled, ¶0023 – teaches the server [computing device] implementing a classifier [natural language processor] which builds an index of the documents, for use in subsequent search and update operations, according to occurrences of the business objects in the document text) processing instructions stored in a memory device that, when executed by a processor, cause the NLP computing device (Peled, ¶0023 – teaches server [computing device] with processor implementing software) to: 
identify at least one key term from each of a plurality of documents stored in a second data repository (Peled, ¶¶0023-0024 – teaches creating an index of strings in the documents for keyword-based searching); and 
store each key term in a dictionary data repository (Peled, ¶¶0023, 0052 – teaches storing the keywords in the business object repository).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled in order to use natural language processing to identify key terms in business documents because it is advantageous to develop efficient, fast and relevant searches of business related data (Peled, ¶0003).

Regarding claim 11 (Currently amended), Ganesh teaches an artificial intelligence based computing device (Ganesh, ¶0012 – teaches artificial intelligence based system; Ganesh, ¶0016 – teaches computing system) comprising: 
a first data repository storing a plurality of electronic documents, each document of the plurality of electronic documents including at least one text data object (Ganesh, ¶0018 – teaches storing digital documents, including text data in a data repository); 
a processor (Ganesh, ¶0016 – teaches processor); and 
a non-transitory memory device storing instructions that, when executed by the processor, cause the artificial intelligence based computing device (Ganesh, ¶0016 – teaches processor executing instructions stored in memory causing the computing system to operate) to: 
analyze a first data object comprising unstructured data identified from the at least one text data object of an electronic document stored in the first data repository (Ganesh, ¶¶0017-0018 – teaches receiving unstructured data from the repository for processing by the data acquisition unit); 
identify, by an inference engine module (Ganesh, ¶0019 – data acquisition unit) processing a first set of rules, at least one key-value pair data object from the first data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021); 
identify, by … an inference engine module (Ganesh, ¶0019 – data acquisition unit) processing a second set of rules, at least one free text data object from the first data object (Ganesh, ¶0019 – teaches a set of rules to extract free text; see also Ganesh, ¶0021) …; 
store, in a non-transitory memory device, the at least one key-value pair data object and the at least one free text data object (Ganesh, ¶0025 – teaches storing the extracted data in a knowledge base).
While Ganesh teaches identify, by an inference engine module processing a second set of rules, at least one free text data object from the first data object, Ganesh does not explicitly teach that a recurrent neural network is used. Further, Ganesh does not explicitly teach generate a text summary of the first free text data object and at least one key point; train the recurrent neural network based on the generated text summary of the first free text data object and the at least one key point; and modify, at runtime, interpreted language code of the instructions to build customized keyword extraction algorithms, based on information received from a data crawler computing device and feedback comprising the at least one key-value pair data object and the at least one free text data object.
Wang teaches
identify, by a recurrent neural network of an inference engine module (Wang, ¶0066 – teaches using LSTM [recurrent neural network] classifier) processing a second set of rules, at least one free text data object from the first data object (Wang, ¶¶0061-0066 – teaches identifying text in a document [first data object]) and generate a text summary of the first free text data object and at least one key point (Wang, ¶0069 – teaches identifying a summary sentence [key point] and forming a summary of the document according to the summary sentence); 
train the recurrent neural network (Wang, Fig. 4, ¶¶0031-0059 – teaches training LSTM model) based on the generated text summary of the first free text data object and the at least one key point (Wang, ¶0034 - teaches training using documents whose summary is predetermined or is automatically learned through deep learning; Wang, ¶¶0052-0057 - teaches training using a cost function of labeled results and predicted results and the summary sentences; see also Wang, ¶¶0031-0059, Fig. 4 - training process).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh with the teachings of Wang in order to quickly, efficiently and accurately summarize information in a document while retaining the core content in the field of data extraction and analysis (Wang, ¶¶0003-0005 – “With the rapid development of the information age, a large amount of text information has been accumulated in the Internet. However, points of interest of people usually include only a very small part of the information. How to find these points of interest quickly and effectively from massive information is an urgent problem to be resolved. Information searching technology alleviates some pressure caused by this problem. However, thousands of searching results are still far from meeting actual needs of people. Such information searching technology cannot achieve good results when information is overloaded, while an automatic summarization technology can play an auxiliary role to some extent... The purpose of the automatic summarization technology is to compress information in an original text while retaining core content of the original text. An abstract or summary accurately and comprehensively reflects core content of an article, and the automatic summarization technology is used for automatically extracting an abstract or summary from a document. However, currently, an urgent problem needs to be solved is that a summary extracted by the current automatic summarization technology often is not accurate.”).
However, Ganesh in view of Wang does not explicitly teach modify, at runtime, interpreted language code of the instructions to build customized keyword extraction algorithms, based on information received from a data crawler computing device and feedback comprising the at least one key-value pair data object and the at least one free text data object.
Singh teaches modify, at runtime, interpreted language code of the instructions to build customized keyword extraction algorithms (Singh, ¶¶0022, 0032 - teaches generating text from extracted/detected characters; Singh, ¶0030 - teaches using code to perform techniques; Singh, ¶¶0024-0028 - teaches dynamically [runtime] building a new neural network model for character recognition; see also Singh, Figs. 2-4; Singh ¶¶0021, 0031, 0033; [Singh teaches character recognition models to extract text keywords. Further, Singh teaches dynamically building models on-the-fly when data is not recognized which means modifying the code which is used to perform the taught techniques.]), based on information received from a data crawler computing device (Singh, ¶0036 - teaches initializing and training [using training data (e.g., the information from the data crawler)] new models; see also Singh, ¶0019 – teaches input data using various applications from various sources [including data crawler]; Singh, ¶0021) and feedback comprising the at least one key-value pair data object (Singh, ¶0027 – teaches unrecognized character/user label [key-value pair] which is used to develop new models) and the at least one free text data object (Singh, ¶0019 – teaches free text objects used as input in the creation of new models).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh in view of Wang with the teachings of Singh in order to develop easily adaptable, accurate and robust dynamic OCR models in the field of data extraction and/or organization of business related data (Singh, ¶0046 – “As will be appreciated by those skilled in the art, the techniques described in the various embodiments discussed above provide for customizable optical character recognition (OCR) using individual machine learning algorithm (e.g., neural network) for each character. Further, as will be appreciated by those skilled in the art, the techniques described in the various embodiments discussed above are configured to dynamically learn new characters as well as dynamically adapt itself for different datasets through deep learning and transfer learning mechanisms, thereby ensuring correct recognition of a large number of different characters as well as a large number of variations for each character. Thus, the techniques once trained to perform OCR on some type of datasets may be easily trained and put to use on similar other type of datasets even when the other type of datasets have insufficient training data, noisy data, or corrupt data. Further, dynamic building and training of machine learning algorithms based on deep learning and transfer learning mechanisms ensures that the techniques, described in the embodiments discussed above, are accurate and robust for a large number of different characters as well as a large number of variations for each character.”).
While Ganesh in view of Wang and further in view of Singh teaches processing business data from various web sites and applications, Ganesh in view of Wang and further in view of Singh does not explicitly teach information received from a data crawler computing device.
Peled teaches information received from a data crawler computing device (Peled, ¶0023 – teaches data crawler collecting documents associated with business objects over the network).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh in view of Wang and further in view of Singh with the teachings of Peled in order to develop efficient, fast and relevant searches of business related data in the field of data extraction and/or organization of business related data (Peled, ¶0003 – “Organizations, such as business enterprises, typically accumulate vast amounts of data, including both structured data, such as database and spreadsheet records, and unstructured data, in the form of natural language text (also referred to as "free text"). Structured data can be efficiently indexed, addressed and searched using well-known tools, such as structured query language (SQL). Search tools for natural language documents, however, are limited for the most part to keyword-based techniques. As a result, searching a corpus of textual documents for a particular occurrence of a certain data object is frequently inefficient and time-consuming and may miss relevant occurrences of an object of interest, such as a person, company or product.”).

Regarding claim 12 (Original), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the computing device of claim 11 as noted above. Ganesh further teaches wherein an imaging device (Ganesh, ¶0040 – teaches a scanning device as an input device) provides a digital image of each of a plurality of text documents (Ganesh, ¶0017 – teaches acquiring digital images of text documents) and stores each digital image of the plurality of text documents in the first data repository as the plurality of electronic documents (Ganesh, ¶¶0017-0018 – teaches acquiring scanned images of text documents and storing them in the data repository).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled for the same reasons as disclosed in claim 11 above.

Regarding claim 13 (Previously presented), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the computing device of claim 12 as noted above. Ganesh further teaches wherein an optical character recognition (OCR) computing device (Ganesh, ¶0018 – teaches OCR) processes each digital image to extract text data (Ganesh, ¶0018 – teaches using OCR on scanned digital documents and extracts text data) and associates the extracted text data with a corresponding electronic document as the at least one text data object (Ganesh, ¶0018 – teaches using OCR on scanned digital documents and extracts text data).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled for the same reasons as disclosed in claim 12 above.

Regarding claim 15 (Original), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the computing device of claim 11 as noted above. Wang further teaches wherein the second set of rules comprises a recurrent neural network rule set (Wang, ¶¶0061-0066 – teaches identifying text in a document [first data object] using LSTM [recurrent neural network] classifier).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled in order to use a recurrent neural network rule set as the second set of rules because it is advantageous to quickly, efficiently and accurately summarize information in a document while retaining the core content (Wang, ¶¶0003-0005).

Regarding claim 16 (Original), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the computing device of claim 11 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on a data repository storing key terms associated with a plurality of different business segments (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled for the same reasons as disclosed in claim 11 above.

Regarding claim 17 (Previously presented), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the computing device of claim 11 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on key term data stored in a dictionary data repository, wherein the key term data are associated with a plurality of different business segments (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled for the same reasons as disclosed in claim 11 above.

Regarding claim 18 (Previously presented), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the computing device of claim 11 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on key term data stored in a dictionary data repository (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments), wherein the key term data are associated with an identified document type corresponding to an analyzed electronic document (Ganesh, ¶0024 – teaches that the key terms are associated with a document type, i.e., annual report).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled for the same reasons as disclosed in claim 11 above.

Regarding claim 19 (Currently amended), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the computing device of claim 11 as noted above. Peled further teaches a data crawler application (Peled, ¶0023 – teaches data crawler [application] running on a server) identifying, via a network (Peled, ¶0020 – teaches the network), a plurality of documents associated with different business segments and/or business activities (Peled, ¶0023 – teaches data crawler collecting documents associated with business objects over the network; see also Peled, ¶¶0014-0015 – teaches business objects) and storing each of the plurality of documents in a second data repository (Peled, ¶0068 – teaches storing the document in a document repository).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled in order to use a data crawler to identify business documents because it is advantageous to develop efficient, fast and relevant searches of business related data (Peled, ¶0003).

Regarding claim 20 (Currently amended), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the computing device of claim 11 as noted above. Peled further teaches a natural language processing module (Peled, ¶0023 – teaches the server implementing a classifier [natural language processor] which builds an index of the documents, for use in subsequent search and update operations, according to occurrences of the business objects in the document text) identifying at least one key term from each of a plurality of documents stored in a second data repository (Peled, ¶¶0023-0024 – teaches creating an index of strings in the documents for keyword-based searching) and storing each key term in a dictionary data repository (Peled, ¶¶0023, 0052 – teaches storing the keywords in the business object repository).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang, Singh and Peled in order to use natural language processing to identify key terms in business documents because it is advantageous to develop efficient, fast and relevant searches of business related data (Peled, ¶0003).

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh in view of Wang, further in view of Singh, further in view of Peled and further in view of Guzman et al. (US 2018/0024983 A1 – System and Method for Reporting Based on Electronic Documents, hereinafter referred to as “Guzman”).

Regarding claim 4 (Original), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the system of claim 1 as noted above. However, Ganesh in view of Wang, further in view of Singh and further in view of Peled does not explicitly teach wherein the first set of rules comprises a fuzzy rule set.
Guzman teaches wherein the first set of rules comprises a fuzzy rule set (Guzman, ¶0069 – teaches fuzzy rules to cleanse key-value pair data extracted from business documents using external information resources such as dictionaries, calendars, etc. [Because the reference goes beyond a direct copy from the document to the key values pair and finds similar terms in a dictionary to use as the value, this is interpreted as a fuzzy rule. This method is similar to the explanation of fuzzy rules in paragraph 41 of the specification]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh in view of Wang, further in view of Singh and further in view of Peled with the teachings of Guzman in order to develop systems to better manage and validate data extracted from business documents in the field of data extraction and/or organization of business related data (Guzman, ¶0005 – “As businesses increasingly rely on technology to manage data related to operations such as invoice and purchase order data, suitable systems for properly managing and validating data have become crucial to success. Particularly for large businesses, the amount of data utilized daily by businesses can be overwhelming. Accordingly, manual review and validation of such data is impractical, at best. However, disparities between recordkeeping documents can cause significant problems for businesses such as, for example, failure to properly report earnings to tax authorities.”).

Regarding claim 14 (Original), Ganesh in view of Wang, further in view of Singh and further in view of Peled teaches all of the limitations of the computing device of claim 11 as noted above. However, Ganesh in view of Wang, further in view of Singh and further in view of Peled does not explicitly teach wherein the first set of rules comprises a fuzzy rule set.
Guzman teaches wherein the first set of rules comprises a fuzzy rule set (Guzman, ¶0069 – teaches fuzzy rules to cleanse key-value pair data extracted from business documents using external information resources such as dictionaries, calendars, etc. [Because the reference goes beyond a direct copy from the document to the key values pair and finds similar terms in a dictionary to use as the value, this is interpreted as a fuzzy rule. This method is similar to the explanation of fuzzy rules in paragraph 41 of the specification]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh in view of Wang, further in view of Singh and further in view of Peled with the teachings of Guzman in order to develop systems to better manage and validate data extracted from business documents in the field of data extraction and/or organization of business related data (Guzman, ¶0005 – “As businesses increasingly rely on technology to manage data related to operations such as invoice and purchase order data, suitable systems for properly managing and validating data have become crucial to success. Particularly for large businesses, the amount of data utilized daily by businesses can be overwhelming. Accordingly, manual review and validation of such data is impractical, at best. However, disparities between recordkeeping documents can cause significant problems for businesses such as, for example, failure to properly report earnings to tax authorities.”).

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of unpublished applications may be obtained from the Private Patent Application Information Retrieval (Private PAIR) system. Information regarding the status of published applications may be obtained from the Patent Center. For more information about the PAIR system, see http://pair-direct.uspto.gov. To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or Canada) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125